Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment, suggested in an interview on April 1, 2022 with Attorney Jason Budd, was given on 04/07/2022. 

Please amend claims 1, 8, 10-17, 19 and 21-22; and the specification to read as follows, and cancel claims 6 and 9: 

    PNG
    media_image1.png
    48
    346
    media_image1.png
    Greyscale
The instant specification has the same typo in three locations, once in Tables 9, 11, and 12. The sixth column header should be changed from C 87500 to C 87600, as shown in the figure below.

Specification:
(Amend) 
Paragraph [0069], Table 9, column 6 header: C 87600
Paragraph [0074], Table 11, column 6 header: C 87600
Paragraph [0077], Table 12, column 6 header: C 87600

Claims:
1. (Amend) A piping article, comprising: a piping component comprising a piping body with an open end, wherein the piping component is formed of an alloy comprising from [[about]] 12% to [[about]] 16% zinc, from [[about]] 0.465% to [[about]] 1.8% silicon, and a balance of copper (by weight), wherein a sum of the weight percentages of zinc, silicon, and copper in the alloy is at least 99.7%; and further wherein the alloy comprises an ultimate tensile strength of from [[about]] 200 N/mm2 to [[about]] 300 N/mm2, [[and ]] a yield strength of from [[about]] 75 N/mm2 to [[about]] 225 N/mm2, and a thermal conductivity, k, of from 30 W/m∙K to 70 W/m∙K.   
6. (Cancel) 
8. (Amend) The piping article of claim 1, wherein the alloy comprises from 82.7% to 87.5% copper, from 12% to 16% zinc, from 0.5% to 1% silicon, up to 0.2% iron, and up to 0.08% phosphorous (by weight).
9. (Cancel)
10. (Amend) A piping article, comprising: a piping component comprising a piping body with an open end, wherein the piping component is formed of an alloy comprising from [[about]] 12% to [[about]] 16% zinc, from [[about]] 0.465% to [[about]] 1.8% silicon, and a balance of copper (by weight), wherein a sum of the weight percentages of zinc, silicon, and copper in the alloy is at least 99.7%; and further wherein the alloy comprises an ultimate tensile strength of [[about]] 300 N/mm2 or less, [[and]] a yield strength of [[about]] 225 N/mm2 or less, and a thermal conductivity, k, of from 30 W/m∙K to 70 W/m∙K.   
11. (Amend) The piping article of claim 10, wherein the alloy comprises from 83.7% to 86.5% copper, from 13% to 15% zinc, and from 0.5% to 1% silicon (by weight).
12. (Amend) The piping article of claim 10, wherein the alloy comprises an ultimate tensile strength of from [[about]] 150 N/mm2 to [[about]] 300 N/mm2, a yield strength of from [[about]] 50 N/mm2 to [[about]] 225 N/mm2, and an elongation of from [[about]] 20% to 65.3%.
13. (Amend) The piping article of claim 10, wherein the alloy comprises an ultimate tensile strength of from [[about]] 200 N/mm2 to [[about]] 300 N/mm2, a yield strength of from [[about]] 75 N/mm2 to [[about]] 225 N/mm2, and an elongation of from [[about]] 25% to 65.3%.
14. (Amend) The piping article of claim 10, wherein the alloy comprises an ultimate tensile strength of from [[about]] 240 N/mm2 to [[about]] 280 N/mm2, a yield strength of from [[about]] 90 N/mm2 to [[about]] 110 N/mm2, and an elongation of from [[about]] 30% to 65.3%.
15. (Amend) A piping article, comprising: a piping component comprising a piping body with an open end, wherein the piping component is formed of an alloy comprising from 12% to 16% zinc, from 0.465% to 2% silicon, one or more of (i) from 0.02% to 0.09% phosphorous, (ii) from 0.02% to 0.09% arsenic, (iii) from 0.02% to 0.09% antimony, and (iv) up to 0.2% iron, and a balance of copper (by weight), wherein a sum of the weight percentages of zinc, silicon, and copper in the alloy is at least 99.7%; and further wherein the alloy comprises an ultimate tensile strength of [[about]] 300 N/mm2 or less, a yield strength of [[about]] 225 N/mm2 or less, a thermal conductivity, k, of [[about]] 45 W/m∙K to [[about]] 70 W/m∙K, and a DZ corrosion penetration depth of less than 200 µm according to 
16. (Amend) The piping article of claim 15, wherein the alloy comprises an ultimate tensile strength of from [[about]] 200 N/mm2 to [[about]] 300 N/mm2, a yield strength of from [[about]] 75 N/mm2 to [[about]] 225 N/mm2, and an elongation of from [[about]] 20% to 65.3%.
17. (Amend) The piping article of claim 15, wherein the alloy consists essentially of from 82.7% to 87.43% copper, from 12% to 16% zinc, from 0.5% to 1% silicon, from 0.05% to 0.2% iron, and from 0.02% to 0.08% phosphorous (by weight).
19. (Amend) The piping article of claim 15, wherein the alloy consists essentially of from 82.7% to 85.5% copper, from 14% to 16% zinc, and from 0.5% to 1% silicon (by weight).
21. (Amend) The piping article of claim 1, wherein the alloy comprises an elongation of from [[about]] 15% to 65.3%.
22. (Amend) The piping article of claim 1, wherein the alloy comprises greater than 15% to 16% zinc (by weight).

Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-5, 7-8, 10-17, 19 and 21-22 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest piece of prior art is Tyler et al. (Pub. Date: 1990, ASM Handbook: Introduction to Copper and Copper Alloys, hereinafter Tyler). 

Regarding claims 1, 10 and 15, Tyler teaches common copper alloys and their properties and their applications (page 216-240). Tyler further teaches a brass alloy C23000 which has excellent cold workability, good hot formability and can be used for conduit, condenser and heat exchanger tubing, and plumbing pipe (page 221, table 2: Fabrication characteristics and typical applications of wrought copper and copper alloys, alloy C23000). Tyler further teaches an alloy C23000 also known as red brass with 85.0 wt.% Cu and 15.0 wt.% Zn that has commercial forms of a pipe ’P’ or a tube ‘T’, with a tensile strength range of 269-724Mpa ‘N/mm2’, and yield strength range of 69-434 MPa ‘N/mm2’ (page 217, table 1: Properties of wrought copper and copper alloys, alloy C23000) which overlaps the claim limitations. The sum of Cu, Zn and Si of Tyler alloy C23000 meet the sum limitation of the claims. 
Summary of broad range of instant claims 1, 10, and 15 and Tyler alloy C23000 composition and properties are presented below. 

Instant Claims 1, 10, and  15
Tyler alloy C23000
Cu
Balance
85 wt.% 
Zn
12 – 16 wt.% 
15 wt.% 
Si
0.465 – 2 wt.% 
---
Cu + Zn + Si 
>= 99.7 wt.%
100 wt.% 
Tensile Strength
300 or less (N/mm2)
269-724 (N/mm2)
Yield Strength
225 or less (N/mm2)
69-434 (N/mm2)
Thermal Conductivity
30-70 (W m-1 K-1)
---


However, Tyler is silent on the presence of silicon in C23000. Furthermore, Tyler is silent on the thermal conductivity of C23000.
The Copper Development Association report for standard copper alloy C23000 gives thermal conductivity of the alloy as 92 Btu/ sq ft/ ft hr (Copper Alloy Data: Copper Alloy C23000, page 4, Physical Properties table, thermal conductivity) which is equivalent to159.23 W m-1 K-1.
In the table below are summarized the thermal conductivity and Si wt.% of the industry standard alloy from the Copper Development Association specification which is the same alloy as Tyler C23000, and the instant application examples EX 5-7.
Alloy
Si (wt.%.)
Thermal Conductivity (W m-1 K-1)
CDA - C23000 (Tyler)
0
92 Btu/ sq ft/ ft hr (159.23)
EX 5
0.749
34.6 
EX 6
1.62
50.9 
EX 7
0.465
66.6  


The thermal conductivity of the Tyler alloy C23000 as measured by the Copper Development Association is 159.23 W m-1 K-1 which is significantly greater than the instant claimed range of thermal conductivity.
While there is overlap for the tensile strength, the tensile strength range of Tyler of 269-724 N/mm2 is very broad compared to the disclosed range of 300 N/mm2 or less. One factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art.  Applicant is directed to MPEP §2144.05(D).
 The evidence of nonobviousness of Tyler’s silence on Si, significantly greater thermal conductivity based on the Copper Development Association report, and the nature of the overlap for the tensile strength of Tyler alloy C23000; out weights the evidence of obviousness. 

Regarding the non-statutory double patenting over 17/500,662, it is the sole remaining rejection and since it was filed after the instant application, the non-statutory double patenting rejection over the co-pending application is withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734